Citation Nr: 1427403	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May through November of 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which among other issues, denied service connection for a low back condition.  A timely Notice of Disagreement as to that issue was received from the Veteran in July 2008.  After a Statement of the Case was issued in August 2008, the Veteran perfected his appeal in September 2008, via VA Form 9 substantive appeal.

In June 2012, the Board remanded this matter for further claims development, to include:  obtaining records for treatment received by the Veteran for his back since 2008; arranging a new VA examination of the Veteran's spine; and readjudication of the Veteran's claim by the agency of original jurisdiction (AOJ).  The Board is satisfied that the directed claims development has been performed, and is prepared to proceed with its de novo consideration of the issue on appeal.


FINDINGS OF FACT

1.  Service connection is presently in effect for the Veteran for bilateral pes planus.

2.  The Veteran has degenerative disc disease and degenerative joint disease with intervertebral disc syndrome at T12-L1 and L1-2 which resulted from his service-connected bilateral pes planus.



CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease and degenerative joint disease with intervertebral disc syndrome at T12-L1 and L1-2 have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In this case, the Veteran has alleged that he has a current back disorder that resulted from his service-connected bilateral pes planus.  Indeed, the record shows that service connection for bilateral pes planus was granted to the Veteran in the RO's May 2008 rating decision.  Hence, to the extent that the evidence shows that the Veteran's back disorder resulted from his service-connected pes planus, service connection for the back disorder is warranted.

The evidence in this case shows that the Veteran has current degenerative joint disease and degenerative disc disease at T12-L1 and L1-2 which is productive of IVDS, spondylosis, and facet arthropathy.  This diagnosis was confirmed on radiology studies performed during a June 2012 VA examination and rendered by the VA examiner.

The Board is of the opinion that the evidence in this case shows that the diagnosed lumbar spine disorder resulted from the Veteran's service-connected pes planus.  In that regard, the Board notes that during a prior April 2008 VA spine examination, the VA examiner was unable to provide a definitive back diagnosis; nonetheless, opined that, to the extent that the Veteran had a "low back condition" (as diagnosed by the examiner), this condition was as likely as not due to altered body mechanics caused by his flat feet.  Indeed, VA treatment records dated through June 2012 show that, although the Veteran was not actively being treated for his back, problem lists maintained the Veteran's back disorder as being an ongoing disorder.  Notably, a December 2011 VA treatment record expresses that the Veteran had ongoing back pain that was due to his flat feet.

Pursuant to the Board's June 2012 remand, the Veteran underwent a new VA examination of his spine, also performed in June 2012.  As noted above, the examiner diagnosed degenerative joint disease and degenerative disc disease at T12-L1 and L1-2 which was confirmed on lumbar spine x-rays performed during the examination.  The examiner opined that it is less likely than not that the Veteran's back disorder was sustained during service or as a result of an injury or illness sustained during service.  No opinion was given, however, as to whether the Veteran's back disorder resulted from or was aggravated by his service-connected pes planus disability.  Moreover, the examiner did not acknowledge or discuss the positive opinions expressed in the April 2008 VA examination and the December 2011 VA treatment record.  In view of the same, the VA examiner's June 2012 is simply not probative of the question of whether the Veteran's back disorder is related in any way to his service-connected pes planus disability.

The Board recognizes that the April 2008 VA examiner failed to provide a definitive spine diagnosis.  On that basis, the April 2008 opinion would also normally be lacking as to the medical question of whether the Veteran has a current disability.  Nonetheless, where the other evidence of record indicates a radiologically confirmed diagnosis of degenerative disc disease and degenerative joint disease, the Board is not concerned with the existence of a current spine disability and finds that the  positive etiology opinion provided by the April 2008 VA examiner is convincing.  In that regard, although the VA examiner was obviously unable to provide a specific diagnosis pertinent to the Veteran's back, to the extent that the Veteran demonstrated symptoms and diminished spine motion, the examiner was able to relate such problems to the Veteran's flat feet.  In the absence of any contrary medical evidence, the Board concludes that the VA examiner's conclusion that the Veteran's back problems resulted from altered body mechanics attributable to his flat feet is sound and consistent with the evidence.

Overall, the evidence shows that the Veteran's degenerative joint disease and degenerative disc disease at T12-L1 and L1-2 likely resulted from his service-connected bilateral pes planus disability.  In view of the foregoing, the Veteran is entitled to service connection for degenerative joint disease and degenerative disc disease at T12-L1 and L1-2.  This appeal is granted.



ORDER

Service connection for degenerative disc disease and degenerative joint disease with intervertebral disc syndrome at T12-L1 and L1-2 is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


